Hill, J.
Properly construed, the order of the judge in passing on the demurrer of Mrs. Haugwitz to the petition as amended, as appears in the following statement of facts, is an interlocutory order, and is not a final judgment in the case; and therefore, under the Civil Code (1910), § 6138, the bill of exceptions must be dismissed as prematurely brought. See, in this connection, Deadwyler v. Bank, 110 Ga. 511 (35 S. E. 779); Zorn v. Lamar, 71 Ga. 80 (2); 1 Cum. Supp. Enc. Dig. Ga. R. 574. The plaintiff in error is given permission to file, as exceptions pendente lite, his exceptions to the order excepted to.

Writ of error dismissed, with direction.


All the Justices concur.

Meredith & James, for plaintiff.
IT. IF. Gaines and J. L. Mayson, for defendant.